DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 09/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. 

Claim Status
Claims 1-8 are currently pending,
Claims 5-8 have been withdrawn.
Claims 1-4 have been examined on the merits in this office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Leah et al (US 20200075979 A1).
Regarding claim 1, Leah discloses an electrolyte layer-anode composite member for a fuel cell (solid oxide fuel cell, Abstract), the electrolyte layer-anode composite member comprising: an anode (sintered impregnated PDC particles 19 in Fig. 6, embodiment of “Anode Consisting Entirely of Impregnated PDC Particles.” [0079]) and a solid electrolyte layer (electrolyte 13 in Fig. 10) having ion conductivity ([0002], [0015], [0079]). 
Leah discloses the anode being an aggregate of granules (as shown in Fig. 6, the anode made up of a sintered impregnated PDC particles) including a composite metal, wherein the granules include a plurality of pores and the composite metal includes a nickel element and an iron element (“an anode for a solid oxide fuel cell (SOFC), the anode comprising an electrocatalyst, wherein the electrocatalyst comprises a porous particle containing a steam reformation catalyst material.” [0015], “the porous particles comprise praseodymium doped ceria (PDC)” [0027], the steam reformation catalyst material selected to be a combination including Fe and Ni as they are disclosed to be “particularly preferred as they show good catalytic properties in steam reformation, are readily available and can be introduced into the porous “carrier” particles using simple techniques” [0017])
Since Leah discloses an embodiment where the anode is made up of a sintered impregnated PDC particles (and further, above [0079], a title stating “Anode Consisting Entirely of Impregnated PDC Particles”), Leah discloses the composite metal accounting for 80% by mass or more of the anode (as 100% is greater than 80%).

One of ordinary skill in the art before the effective filing date of the claimed invention would understand that the porosity of the anode would depend on the bulk density of the anode and the real/true density of the granules. From the disclosing of Leah, one of ordinary skill would be taught to optimize porosity to optimize the amount of fuel allowed to communicate with the electrolyte. Therefore, the bulk density of the anode is a result-effective variable and up to one of ordinary skill in the art to decide depending on the amount of porosity the anode is desired to have. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claim 2, modified Leah meets all of the limitations of claim 1 as set forth above. Leah discloses wherein the pores have a diameter of 500 nm or less (“Typically, the porous particles have pore sizes in the range 1 nm to 500 nm”, [0023], which anticipates the claimed range of 500 nm or less).

Regarding claim 3, modified Leah meets all of the limitations of claim 1 as set forth above. Leah discloses the electrolyte layer-anode composite member for a fuel cell according to claim 1 (see above). Leah further discloses the anode is for a cell structure (solid oxide fuel cell), and that SOFCs consist of an anode and a cathode separated by a solid electrolyte material ([0003, 0051]).

Regarding claim 4, modified Leah meets all of the limitations of claim 3 as set forth above. 
 Leah discloses fuel gas and air are passed over the anode and cathode respectively at high temperatures to produce electricity ([0002]). Leah discloses Table 1 shows testing data of the fuel cell systems including the overall and internal methane conversions ([0086]). 
Therefore Leah discloses a fuel cell including the cell structure as described above, a fuel channel for supplying a fuel to the anode; and an oxidizer channel for supplying an oxidizer to the cathode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                            
/Maria Laios/Primary Examiner, Art Unit 1727